Title: From George Washington to William Stephens Smith, 14 May 1781
From: Washington, George
To: Smith, William Stephens


                        Dear Sir

                            Head Quarters New Windsor May 14th 1781
                        
                        I have received your favor of the 22nd of April.
                        Having been informed that Colonel Vose wished to return to the Northward, Colonel Tupper was ordered to
                            relieve him previous to the receipt of Your Letter—Nothwithstanding the Marquis had suggested that your being appointed
                            to that Command would be exceedingly agreeable to the Regt. I did not think it could possibly be done, without involving
                            very great inconveniencies, because in that case, there would have been ten Companies from the Massachusetts Line &
                            not a single Feild Officer from that State. I am Dr Sr with great regard.

                    